Sognier, Judge.
Appellant was convicted of theft of an automobile. On appeal, his sole enumeration of error is that the trial court erred in considering 11 untried indictments against appellant for sentencing purposes. The trial judge stated thát were it not for the 11 outstanding indictments he would sentence appellant as though the offense were a misdemeanor. However, in view of the outstanding indictments, the trial court imposed the minimum sentence for a felony. As we pointed out in Minis v. State, 150 Ga. App. 671 (5) (258 SE2d 308) (1979), where a similar factual situation existed on sentencing, this was error. As Minis is controlling under the circumstances of this case, we find it necessary to remand for resentencing.

Judgment affirmed in part; remanded for resentencing.


Deen, C. J., and Birdsong, J., concur.